EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1 and 2 as claims to the non-elected invention elected without traverse.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    124
    658
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    510
    660
    media_image2.png
    Greyscale

None of the prior art references disclose the claimed pattern forming method wherein the claimed absorption process includes a metallic element selected from the group consisting of Al, Ti, V and W.
Accordingly, claims 3-18 and 20 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUSUURA (211/0200761) and MORIMOTO (2007/0267764) are cited of interest for nanoimprint lithography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


J. Chu
February 25, 2022